 Case 2:19-cr-00877-CCC Document 88 Filed 04/27/20 Page 1 of 1 PageID: 1878



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

               v.                                  Hon. Claire C. Cecchi

MATTHEW BRENT GOETTSCHE,                           CRIMINAL NO.: 19-cr-877-CCC
[DEFENDANT TWO],
JOBADIAH SINCLAIR WEEKS,
JOSEPH FRANK ABEL, and
SILVIU CATALIN BALACI
                                           ,

                                           ORDER

        This matter having come before the Court on the application of Defendant JOBADIAH

SINCLAIR WEEKS, by and through his attorneys, Carlton Fields, for an order granting Defendant

Jobadiah Sinclair Weeks’ Unopposed Motion for Enlargement of Page Limit with regard to filing

a motion to review and revoke the pretrial detention order issued on February 14, 2020, and the

Court having reviewed the submission, and for good cause shown;

                  27
        On this ________ day of April, 2020, Defendant Weeks’ Motion for Enlargement of Page

Limit is GRANTED. Defendant Weeks’ Motion shall not exceed 40 pages, 12-point proportional

font.




                                           Honorable Judge Claire C. Cecchi
                                           United States District Judge




121814527.1
